Citation Nr: 0432097	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent for a right shoulder disorder, from June 
24, 2001 to April 1, 2002.

3.  Entitlement to an increased initial disability rating in 
excess of 20 percent for a right shoulder disorder, since 
April 2, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) 
including from June 13, 1979 to October 31, 1979; from 
January 25, 1991 to March 26,1991; and from June 9, 2001 to 
June 23, 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision which, in pertinent part, 
denied service connection for a left shoulder disorder, and 
granted service connection at a 10 percent disability rating 
for a right shoulder disorder, effective from June 24, 2001.  
The veteran filed a notice of disagreement in October 2002. 
 
In March 2003, the RO issued a rating decision that assigned 
the veteran's service-connected right shoulder disorder an 
increased disability evaluation of 20 percent, effective 
April 2, 2002.  The RO also issued a statement of the case 
herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
for an increased rating remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit).  Later that same month, 
the veteran timely filed his substantive appeal.


FINDINGS OF FACT

1.  The veteran's current left shoulder disorder is not shown 
to be related to service.

2.  From June 24, 2001 to April 1, 2002, the veteran's right 
shoulder disorder was manifested by tenderness to palpation 
of the right acromioclavicular joint, a full range of motion, 
no atrophy, and complaints of ongoing right shoulder pain.

 3.  Since April 2, 2002, the veteran's right shoulder 
disorder has been manifested by: abduction to 90 degrees; 
flexion to 90 degrees; internal rotation to 90 degrees; 
external rotation to 30 degrees; crepitus; tenderness to 
palpation; and complaints of ongoing right shoulder pain.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 101 (22) and (24), 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303 
(2004).

2.  The criteria for an increased disability rating in excess 
of 10 percent for a right shoulder disorder, from June 24, 
2001 to April 1, 2002, have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5019, 5201 (2004).

3.  The criteria for an increased disability rating in excess 
of 20 percent for a right shoulder disorder, since April 2, 
2002, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training.  Physical 
examinations, performed in June 1978 and in September 1979, 
revealed essentially normal findings throughout.  

A treatment report, dated June 10, 1981, noted that the 
veteran injured his left shoulder while climbing a tree to 
string wire.  The report listed an impression of muscle 
strain, and recommended that he use Tylenol and heat to treat 
this condition.  An individual sick slip, dated June 10, 
1981, noted pain in his left shoulder.  The report also noted 
a diagnosis of muscle strain of the left upper back.  No 
subsequent treatment for this injury was indicated.  

Periodic physical examinations, performed in May 1983, 
October 1987, and March 1991, all revealed normal findings 
regarding the veteran's upper extremities.  Reports of his 
medical history, completed in May 1983, October 1987, and 
March 1991, denied any history of a painful or trick 
shoulder.

A treatment report, dated in June 1994, noted the veteran's 
complaints of right flank pain.  Physical examination 
revealed some tenderness over the right lower back, and the 
report concluded with a diagnosis of muscle strain.  

A periodic physical examination, performed in November 1995, 
listed his upper extremities as normal.  A medical history 
report, completed at that time, denied any history of a 
painful or trick shoulder.  

Annual medical certificates, DA Form 7439-R, dated in 
February 1997, in February 1998, in May 1999 and in March 
2001, determined that the veteran was fully fit for duty.  On 
all of these certificates, the veteran indicated that he had 
no current medical problems.

In May 2001, the veteran underwent an annual physical 
examination.  The examination report noted that his upper 
extremities were normal.  A medical history, completed at 
this time, denied any history of a painful or trick shoulder.  

A permanent order, 110-018, noted that the veteran was 
Temporary Duty Assignment (TDY) from June 9, 2001 to June 23, 
2001, at Fort Chaffee, Arkansas.  A treatment report, dated 
June 20, 2001, noted that the veteran was treated for right 
shoulder pain after lifting a tent pole.  Physical 
examination revealed tenderness to palpation of the right 
acromioclavicular joint.  The report also noted a full range 
of motion and no atrophy.  A Duty Status Report, Form DA 
2173, noted that the veteran injured his right shoulder while 
on active duty for training.

An annual medical certificate, Form DA 7439-R, dated in March 
2002, noted that the veteran was having ongoing problems 
attributed to his June 2001 right shoulder injury, that he 
had not sought medical treatment for this condition, and was 
not on a profile for it.  The report noted that his symptoms 
sounded like a rotator cuff injury, and that this condition 
required further evaluation.

X-ray examinations of the right and left shoulders, performed 
in April 2002, revealed no significant degenerative 
destructive changes, and no evidence of fracture or 
dislocation.  X-ray examination of the cervical spine, 
performed in April 2002, revealed no significant degenerative 
destructive changes, intact alignments and normal 
intervertebral disc spaces.  

An memorandum, dated in June 2002, noted that the veteran's 
was temporarily placed on no military duty status for 90 
days.

In June 2002, the veteran filed a claim seeking, in pertinent 
part, service connection for bilateral shoulder disorders.  
On his VA Form 21-526, he reported that he injured his left 
shoulder on June 10, 1981, and that he injured his right 
shoulder on June 20, 2001.  

A treatment report, dated June 13, 2002, was received from C. 
Clark, M.D.  The report noted the veteran's history of a 
right shoulder injury during the previous summer.  The 
veteran reported that this condition had not resolved, and 
that it had since spread to his left shoulder.  Physical 
examination revealed a positive impingement sign, and 
negative lift-off sign.  There was full range of motion in 
the shoulders, bilaterally, and there was no evidence of 
adhesive capsulitis.  Findings were more consistent with 
rotator cuff impingement on the left, slightly worse on the 
right, with a possible partial tear.  The report concluded 
with a diagnosis of bilateral shoulder impingement.  A 
follow-up treatment report, dated in July 2002, noted the 
veteran's complaints of pain from his neck to his feet.  MRI 
examination of the right shoulder tendinosis and a probable 
partial rotator cuff tear.  MRI examination of the left 
shoulder revealed simple acromioclavicular joint arthritis 
with secondary narrowing.  Physical examination of the left 
shoulder revealed good motion and strength.  Physical 
examination of the right shoulder revealed persistent pain 
and soreness.  The left shoulder exhibited a good range of 
motion and strength.  

In July 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claims.  
It also requested that he identify all medical treatment 
providers he had seen for his bilateral shoulder disorders, 
and indicated that the VA would attempt to obtain identified 
records on his behalf.  

A report of contact, dated in July 2002, noted that the 
veteran had called indicating that he had provided all 
available medical treatment records.  

In August 2002, the RO sent correspondence to the veteran 
noting that they had received a line of duty determination 
for his right shoulder injury, and requested that he provide 
a line of duty determination and confirmation of duty status 
regarding his claimed left shoulder injury.

Treatment reports, dated in August 2002, noted that he 
received therapy for his bilateral shoulder condition.  The 
reports noted his primary complaints of constant pain, 
reduced range of motion, reduced strength, and increased 
fatigue.  
 
In September 2002, a VA examination for joints was conducted.  
The report noted the veteran's history of a right shoulder 
injury in June 2001.  The report noted his complaints of 
constant pain in the right shoulder, with occasional numbness 
of the shoulder and arm.  He reported that he has lost no 
time at work due to the injury.  Physical examination of the 
right shoulder revealed tenderness anteriorly.  Forward 
flexion was to 130 degrees, abduction to 120 degrees, 
internal rotation to 60 degrees, and external rotation to 45 
degrees, all of which corresponded to his point of onset of 
pain.  Strength was diminished approximately 25 percent, and 
sensation was intact.  The report concluded with a diagnosis 
of residuals of right shoulder injury.

A treatment report, dated in October 2002, noted that the 
veteran's shoulders had gotten better after receiving some 
injections and physical therapy.  He reported ongoing pain 
localized to his shoulders on both sides, across the 
scapulae, and down the biceps.  The report noted that he 
"has excellent strength and motion," and that findings were 
still consistent with impingement.  The report concluded with 
an impression of impingement bilateral shoulders with 
atypical presentation.  A subsequent treatment report, dated 
in October 2002, noted the veteran's complaints of worsening 
bilateral shoulder pain.  Physical examination revealed a 
full range of motion.  There was no drop sign, or negative 
lift-off sign.  The report concluded with an impression of 
bilateral shoulder impingement.  

A treatment summary letter, dated in October 2002, was 
received from C. Clark, M.D.  Dr. Clark noted his opinion 
that the veteran most likely currently has bilateral shoulder 
impingement, i.e., rotator cuff tendonitis.  He reported that 
this condition did not currently appear to be severe enough 
to warrant surgical intervention.  MRIs of the shoulder to 
date "have been entirely normal except for the confirmation 
of rotator cuff tendinitis."  Dr. Clark noted that a profile 
for upper extremity should be considered on a temporary basis 
for the rotator cuff tendinitis.  An addendum to the letter 
noted that nerve conduction studies had been conducted and 
revealed what appears to be a normal motor examination, but 
sensory polyneuropathy in the upper extremities, for which 
the etiology is not determined.  Dr. Clark then noted that 
the veteran may well require a permanent upper extremity 
profile.

In June 2003, the RO sent correspondence to the veteran 
informing him of the evidence needed to support his claims.  
The letter requested that the veteran identify all sources of 
available evidence in support of his claim, and also 
indicated that the RO would assist him in obtaining any 
records that he identified.

In June 2003, the veteran underwent an orthopedic 
consultation.  The report noted the veteran's history of a 
bilateral shoulder injury.  Physical examination revealed a 
full active range of motion and full passive range of motion.  
He exhibited guarding when at a full passive range of motion, 
and exhibited Waddell signs.  He was neurovascularly intact.  
His light touch sensation was intact, and there was no 
crepitus on internal or external rotation.  X-ray examination 
of the shoulders, bilaterally, revealed osteoarthritis with 
posterior osteophyte, but with a good articular surface.  The 
joints located were reduced, and there was a small area on 
the lateral AP of the left shoulder which showed a small 
cortical defect on the anterior portion.  The consultation 
report concluded with an assessment of bilateral shoulder 
pain which could be inorganic sources.  

In July 2003, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's complaints of 
stiffness in the neck, pain in both shoulders, and pain and 
numbness going down to both his seat and into both of his 
arms.  He stated that he is right handed.  Physical 
examination revealed a normal gait and stance.  The veteran's 
shoulders exhibited normal internal and external rotation.  
He was able to elevate and abduct his humerus to 90 degrees, 
but reported pain prevented him from going any further.  The 
VA examiner conducting the examination opined that the 
veteran did not make a genuine attempt to demonstrate his 
full range of motion, and that he suspected it was much 
better than demonstrated by the veteran.  Physical 
examination revealed no objective abnormality about the 
shoulders.  The report concluded with diagnoses of 
"[e]valuating for left shoulder muscle strain and shoulder 
tendonitis, not found."  The examiner further opined, 
"there was no evidence that the veteran had any significant 
shoulder injury."

In August 2003, the veteran underwent an MRI of his 
shoulders, bilaterally.  The report noted a left shoulder 
impression of mild tendinosis of the supraspinatus tendon, 
without evidence of acute tear; grade I strain of the deltoid 
muscle; and degenerative changes of the acromioclaviular 
joint.  The report noted a right shoulder impression of 
partial thickness, articular surface tear anterior fibers of 
the distal supraspinus tendon; grade I strain of the deltoid; 
and degenerative changes of the acromioclaivicular joint 
which were mild in nature.  

A treatment report, dated in September 2003, noted that the 
veteran presented with a decreased active range of motion and 
strength in his shoulders, bilaterally.  The report noted 
that he was inconsistent with evaluation of his abilities.  

In February 2004, the RO sent correspondence to the veteran 
updating him as to the status of his claims.  The letter 
informed the veteran of the evidence needed to support his 
claim for service connection for a left shoulder disorder, as 
well as the evidence needed to support his claim for an 
increased rating for his service-connected right shoulder 
disorder.  The letter requested that the veteran identify all 
sources of available evidence in support of his claim, and 
also indicated that the RO would assist him in obtaining any 
records that he identified.

In January 2004, the veteran underwent a VA examination.  The 
report noted the his complaints of pain from the neck down 
into all four extremities.  Physical examination of both 
shoulders revealed an active and passive range of motion 
consisting of forward flexion to about 90 degrees, abduction 
to about 90 degrees, and external rotation to 30 degrees, 
bilaterally.  The report noted that he was able to lift both 
of his shoulders higher, but with complaints of pain.  There 
was no atrophy of the shoulder girdle muscles.  He had good 
muscle tone and was quite fit.  He had diffuse tenderness to 
palpation about the upper extremity and upper back.  He had 
good pulses in all four extremities; deep tendon reflexes 
were 2+ and symmetrical in bilateral lower extremities.  He 
had no Froments sign in the upper extremities.  The report 
concluded with an impression which noted that the veteran 
complained of neck pain with diffuse pain in all four 
extremities, with no evidence of neurologic injury to 
sensation by his studies, or to strength by examination or 
studies.  He has no pathologic reflexes.  The examiner noted 
"a high suspicion that the patient may be malingering."

II.  Analysis

By letters dated in July 2002, August 2002, June 2003, and 
February 2004, his March 2003 statement of the case (SOC), 
and his October 2003, December 2003 and April 2004 
supplemental statements of the case (SSOC), the RO advised 
the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims herein, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records which may 
be available.  The veteran was also requested to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The rating decision, SOCs, and SSOCs herein collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims herein.  The March 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  Likewise, the initial letter to the 
veteran pre-dated the rating action on appeal.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been given 
multiple VA examinations to determine the severity of his 
service-connected right shoulder disorder.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


A.  Service Connection for a Left Shoulder Disorder

The veteran is seeking service connection for a left shoulder 
disorder.  He claimed that this condition is the result of an 
injury incurred in June 1981.  Alternatively, he alleges that 
this condition was incurred in June 2001, the same time he 
injured his right shoulder.

Active military, naval, or air service includes a period of 
ACDUTRA during which a person was disabled or died from a 
disease or injury. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The appellant is 
service connected for a disorder incurred during a period of 
ACDUTRA and is, thus, with respect to this period of service 
a veteran for VA purposes.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred in or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24).

The veteran had service in the Army National Guard and 
Reserves.  An inservice treatment report, dated June 10, 
1981, noted treatment for and a diagnosis of muscle strain of 
the left upper back.  Subsequent treatment records are 
completely silent as to any ongoing left shoulder disorder 
following this incident.  Moreover, a multitude of physical 
examination performed in the ensuing years, from May 1983 to 
May 2001, were also silent as to any complaints of, or 
diagnosis of, any left shoulder condition.  As such, the 
veteran's left shoulder injury in June 1981 is deemed to have 
been an acute and transitory condition.

In the alternative, the veteran has claimed that his current 
left shoulder disorder was incurred at the same time he 
injured his right shoulder injury on June 20, 2001.  

A review of the veteran's claims folder fails to reveal any 
injury or aggravation of a left shoulder condition during 
service.  Although the veteran is shown to have injured his 
right shoulder while on inactive duty for training in June 
2001, there is no credible evidence that he injured or 
aggravated a his left shoulder condition at that time. The 
treatment records dated in June 2001 are completely silent as 
to any complaints or diagnosis of any left shoulder disorder.  
An annual medical certificate, DA Form 7439-R, dated in March 
2002, noted that the veteran has had ongoing problems with 
his right shoulder.  It was, however, silent as to any 
complaints of left shoulder disability.  An X-ray examination 
of the left shoulder, performed in April 2002, revealed no 
significant degenerative destructive changes, and no evidence 
of fracture or dislocation.  

In June 2002, the veteran filed his claim seeking, in 
pertinent part, service connection for bilateral shoulder 
disorders.  On his VA Form 21-526, he reported that he 
injured his left shoulder on June 10, 1981.  The first 
medical evidence of a left shoulder disability was not until 
June 2002, at which time the veteran was diagnosed with 
bilateral shoulder impingement.  Subsequent treatment 
reports, and most recently an MRI performed on the left 
shoulder in August 2003, revealed an impression of mild 
tendinosis of the supraspinatus tendon, without evidence of 
acute tear; grade I strain of the deltoid muscle; and 
degenerative changes of the acromioclavicular joint.  

There is no credible medical evidence linking the veteran's 
current left shoulder disorder and his service, including the 
June 20, 2001 right shoulder injury.  Notations in the 
veteran's medical records which record his own narrative 
history of a bilateral shoulder injury having been incurred 
in June 2001 have no probative value in linking a current 
left shoulder disorder with his military service since they 
are only based on the veteran's self-reported and 
unsubstantiated history of a service injury with continuous 
problems since then. See Reonal v. Brown, 5 Vet. App. 458 
(1993).  As a layman, the claimant has no competence to give 
a medical opinion on diagnosis or etiology of a disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The VA examiner, who conducted the July 2003 VA examination 
for joints, opined, "there is no evidence that the 
individual has any significant shoulder injury."

The weight of the credible evidence demonstrates that the 
claimant's current left shoulder disorder was not caused by 
any incident of service.  A left shoulder disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.	Increased Initial Disability Rating for 
Service-Connected Right Shoulder Disorder

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's claim herein for an increased disability rating 
for his service-connected right shoulder disorder originated 
from the RO's decision granting service connection and 
assigning the initial disability rating for this condition.  
Thus, the claim herein stems from the initial rating 
assigned.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  
 
The veteran's service-connected right shoulder condition is 
rated as bursitis.  Diagnostic Code 5019, used in rating 
bursitis, instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5019 
(2004).

Diagnostic code 5003, used in rating degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004). When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

The veteran's right shoulder may be rated under Diagnostic 
Code 5201 for limitation of motion of the arm (shoulder).  A 
20 percent rating under this provision contemplates the major 
arm being limited to shoulder level. A 30 percent rating 
contemplates limitation of the major arm to midway between 
side and shoulder level, while a 40 percent rating requires 
limitation to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

For comparison, the Rating Schedule also list what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation. See 38 
C.F.R. § 4.71, Plate I.  Plate I provides that normal forward 
elevation (flexion) and abduction are to 180 degrees and 
normal external and internal rotation are to 90 degrees.

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral joint, in which the scapula and humerus move 
as one joint, of the major extremity warrants a 30 percent 
disability evaluation when the ankylosis is favorable, with 
abduction to 60 degrees, and the hand can be brought to the 
mouth and head.

i. Disability Rating for the Right Shoulder Disorder
from June 24, 2001 to April 1, 2002.

For the period from June 24, 2001 to April 1, 2002, the RO 
has assigned the veteran's service-connected right shoulder 
disorder a 10 percent disability rating.  Treatment reports 
in June 2001 noted that the veteran had injured his right 
shoulder after lifting a tent pole.  Physical examination at 
that time revealed tenderness to palpation of the right 
acromioclavicular joint.  The report also noted findings of a 
full range of motion and no atrophy.  An annual medical 
certificate, DA Form 7439-R, dated in March 2002, noted that 
the veteran had ongoing problems with his right shoulder.  It 
also noted, however, that he had not sought any medical 
treatment for this condition.  The report noted that his 
symptoms sounded like a rotator cuff injury, and that this 
condition required further evaluation.  There are no 
additional treatment records for the veteran's right shoulder 
disorder during this time frame.  

The veteran is right handed and, thus, his right shoulder 
disorder affects his major upper extremity.  The 10 percent 
disability rating assigned by the RO, from June 24, 2001 to 
April 1, 2002, was made pursuant to Diagnostic Codes 5003, 
5019 and 5201.  To warrant a higher evaluation, limitation of 
motion at the shoulder level is required.  This limitation of 
motion was not shown at any time from June 2001 to April 
2002.  As noted above, the only medical evidence of record 
during this time frame documented a full range of motion and 
no atrophy.  Although the same report revealed tenderness to 
palpation of the right acromioclavicular joint, consideration 
of this was provided in the 10 percent rating assigned to 
this period.  As such, he does not warrant an increased 
rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5201 
(2004).  

ii.  Since April 2, 2002

Since April 2, 2002, the RO has assigned the veteran's right 
shoulder disorder a 20 percent disability rating pursuant to 
Diagnostic Codes 5003, 5019 and 5201.  To warrant a rating in 
excess of 20 percent, there must be limitation of motion of 
forward elevation or abduction to midway between the side and 
shoulder level, i.e., to 45 degrees. See Mariano v. Principi, 
17 Vet. App. 305, 317-18 (2003).  The clinical evidence does 
not show this degree of limitation of motion.  His most 
recent VA examination, performed in January 2004, noted a 
range of motion in the right shoulder consisting of forward 
flexion to 90 degrees and abduction to 90 degrees.  The 
report noted that he could lift both of his shoulders higher, 
but with complaints of pain.  In conducting this examination, 
the VA examiner noted "a high suspicion that the patient may 
be malingering."  His previous VA examination for joints, 
performed in July 2003, noted a range of motion in the right 
shoulder consisting of forward flexion and abduction to 90 
degrees.  The VA examiner conducting this examination also 
opined that the veteran did not make a genuine attempt to 
demonstrate his full range of motion, and that he suspected 
it was much better than demonstrated by the veteran.  An 
orthopedic consultation, performed in June 2003, revealed a 
full active and passive range of motion.  

The evidence also does not show, despite the veteran's 
complaints and treatment, that there is functional impairment 
which would warrant an increased rating herein.  
The January 2004 VA examination for joints found good muscle 
tone and no atrophy of the shoulder girdle muscles.  The July 
2003 VA examination found no objective abnormality about the 
shoulders.  Accordingly, he cannot receive a rating higher 
than 20 percent under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The veteran also does not have ankylosis in his right 
shoulder, either favorable or unfavorable, meaning complete 
immobility of the joint in a fixed position. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Therefore, the provisions 
of DC 5200 do not apply.  Neither are there objective 
clinical indications of impairment of his humerus, clavicle 
or scapula that might warrant considering his claim under 
Diagnostic Codes 5202 and 5203.  

iii. Conclusion

Under these circumstances, a rating greater than 10 percent 
is not warranted for the period from June 24, 2001 to April 
1, 2002; and a rating greater than 20 percent is not 
warranted from April 2, 2002.  See Fenderson, 12 Vet. App. 
119.

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected right 
shoulder disability under the provisions of 38 C.F.R. § 
3.321(b)(1).  He has not been hospitalized on account of it, 
and it has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards. Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here. Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

Service connection for a left shoulder disorder is denied.

A disability evaluation in excess of 10 percent for a right 
shoulder disorder, from June 24, 2001 to April 1, 2002, is 
denied.

A disability evaluation in excess of 20 percent for a right 
shoulder disorder, from April 2, 2002, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



